        Case 1:14-cv-03432-SCJ Document 478 Filed 08/31/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JAMIE LEE ANDREWS, as surviving                 )
spouse of Micah Lee Andrews, Deceased,          )
and JAMIE LEE ANDREWS, as                       )
Administrator of the Estate of Micah Lee        )
Andrews, Deceased,                              ) Case No. 1:14-cv-3432-SCJ
                                                )
      Plaintiffs,                               )
v.                                              )
                                                )
AUTOLIV JAPAN, LTD.,                            )
                                                )
      Defendant.                                )

                       JOINT MOTION FOR EXTENSION
                    OF TIME TO FILE TRIAL STIPULATIONS

      The parties jointly request an extension of time to file trial stipulations with

the Court. The current deadline of stipulations is August 31, 2020. The bench trial

of this case is scheduled to start on November 2, 2020. The parties have agreed to

30 stipulations, which are being filed contemporaneously with this motion. They

are still working on additional stipulations in hopes of narrowing the issues for trial.

Accordingly, the parties request that the stipulation deadline be extended until

Monday, September 14, 2020.

      A Proposed Order granting this motion is attached as Exhibit 1.
       Case 1:14-cv-03432-SCJ Document 478 Filed 08/31/20 Page 2 of 4




      Respectfully submitted this 31st day of August, 2020.

BUTLER WOOTEN & PEAK LLP                ALSTON & BIRD LLP

/s/ Tedra L. Cannella                   /s/ William J. Repko III
JAMES E. BUTLER, JR.                    DOUG SCRIBNER
  jim@butlerwooten.com                    doug.scribner@alston.com
  Georgia Bar No. 099625                  Georgia Bar No. 632755
TEDRA L. CANNELLA                       JENNY A. HERGENROTHER
  tedra@butlerwooten.com                  Jenny.hergenrother@alston.com
  Georgia Bar No. 881085                  Georgia Bar No. 447183
RORY A. WEEKS                           WILLIAM J. REPKO III
  rory@butlerwooten.com                   jay.repko@alston.com
  Georgia Bar No. 113491                  Georgia Bar No. 301797
2719 Buford Highway                     1201 West Peachtree Street
Atlanta, Georgia 30324                  Atlanta, Georgia 30309-3424
(404) 321-1700                          (404) 881-7000
(404) 321-1713 Fax
                                        ATTORNEYS FOR AUTOLIV
BALLARD & FEAGLE, LLP                   JAPAN, LTD.

WILLIAM L. BALLARD
  bill@ballardandfeagle.com
  Georgia Bar No. 035625
GREGORY R. FEAGLE
  greg@ballardandfeagle.com
  Georgia Bar No. 256913
Building One, Suite 100
4200 Northside Parkway NW
Atlanta, GA 30327
(404) 873-1220

ATTORNEYS FOR PLAINTIFF




                                        2
        Case 1:14-cv-03432-SCJ Document 478 Filed 08/31/20 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the foregoing

filing complies with the applicable font and size requirements and is formatted in

Times New Roman, 14 point font.

                                         /s/ William J. Repko III, Esq.
                                         Doug Scribner, Esq.
                                         Georgia Bar No. 632755
                                         doug.scribner@alston.com
                                         Jenny A. Hergenrother, Esq.
                                         Georgia Bar No. 447183
                                         jenny.hergenrother@alston.com
                                         William J. Repko III, Esq.
                                         Georgia Bar No. 301797
                                         jay.repko@alston.com
ALSTON & BIRD LLP
1201 West Peachtree Street
Atlanta, GA 30309-3424
(404) 881-7000 (telephone)
(404) 881-7777 (facsimile)


                                         Attorneys for Autoliv Japan, Ltd.
        Case 1:14-cv-03432-SCJ Document 478 Filed 08/31/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      This is to certify that on August 31, 2020, I electronically filed the foregoing
pleading with the Clerk of the Court using the CM/ECF system which will
automatically send email notification of such filing to the following attorneys of
record:

                      James E. Butler, Jr
                      Tedra Cannella
                      Rory Weeks
                      BUTLER WOOTEN & PEAK LLP
                      2719 Buford Highway
                      Atlanta, Georgia 30324

                      William L. Ballard
                      Gregory R. Feagle
                      BALLARD & FEAGLE, LLP
                      4200 Northside Parkway NW
                      Atlanta, Georgia 30327

                      Attorneys for Plaintiff




                                       /s/ William J. Repko III
                                       William J. Repko III
                                       Georgia Bar No. 301797
